UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)March 23, 2010 GOLDEN CENTURY RESOURCES LIMITED (Exact name of registrant as specified in its charter) Delaware 000-52842 98-0466250 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Suite 1200, 1000 N. West St, Wilmington, Delaware 19801 (Address of principal executive offices and Zip Code) (302) 295-4937 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e -4(c)) Item 1.01 Entry into a Material Definitive Agreement. The information required by this Item 1.01 is included under Item 3.02 of this current report on Form 8-K. Item 3.02 Unregistered Sales of Equity Securities Effective March 23, 2010, we entered into a subscription agreement with one offshore investor whereby we issued an aggregate of 200,000 shares of common stock, at a purchase price of $1.00 per share, in a non-brokered private placement.The offer and sale of the shares, occurred outside of the United States.The subscription agreement is attached as exhibit 10.1 to this current report on Form 8-K. We issued the securities to one non-U.S. person (as that term is defined in Regulation S of the Securities Act of 1933, as amended) in an offshore transaction relying on Regulation S and/or Section 4(2) of the Securities Act of 1933, as amended. No advertising or general solicitation was employed in offering the securities. The securities issued in the non-brokered private placement have not been registered under the Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements of the Securities Act of 1933, as amended. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Private Placement Subscription Agreement with Qi, Wei. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GOLDEN CENTURY RESOURCES LIMITED By: /s/ David Lee David Lee President, March 29, 2010 3
